DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Election/Restrictions
Applicant's election with traverse of Species B (Fig. 4) in the reply filed on 06/24/2022 is acknowledged.  The traversal is on the ground that “a search for the Species of Fig. 4 would uncover the Species of Figs. 1-3 and Fig. 5”. This is not found persuasive because the identified species have mutually exclusive characteristics which are not obvious variants of each other based on the current record.
Specifically, Species A shows a lure device 10 with a cylindrical outer shell 50 with spiral fin 40. Species B shows a lure device 100 with blades 110 positioned above the outer shell 120. Species C shows a lure device 200 with fishing lure 150 placed directly below outer shell 220.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase "the range" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the range” to --a range--.
Claim 3 recites the phrase "the range" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the range” to --a range--. 
Claim 4 recites the phrase "the radius" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the radius” to --a radius--. 
Claim 4 recites the phrase "the radius" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the radius” to --a radius--.
Claim 4 recites the phrase "the first teeth engage the second teeth" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the first teeth engage the second teeth” to --the plurality of first teeth engage the plurality of second teeth--. 
Claim 4 recites the phrase "the rotation speed of the movable connecting part" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the rotation speed of the movable connecting part” to --a rotation speed of a movable connecting part--. 
Claim 5 recites the phrase "an aperture" in lines 3-4. This is a double inclusion of “an aperture” in line 3 of claim 1. The Examiner suggests changing “an aperture” to --the aperture--.
Claim 8 recites the phrase "paddle base" in line 4. This is a double inclusion of “a paddle base” in lines 2-3 of claim 8. The Examiner suggests changing “paddle base” to --the paddle base--.
Claim 11 recites the phrase "an inner surface" in line 2. This is a double inclusion of “an inner surface” in line 3 of claim 9. The Examiner suggests changing “an inner surface” to --the inner surface--. Claim 12 is rejected for similar reasons in line 2.
Claim 14 recites the phrase "the plurality blades" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the plurality blades” to --the plurality of blades--. 
Claim 18 recites the phrase "the speed of the retrieve" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the speed of the retrieve” to --a speed of retrieval--. 
Claim 19 recites the phrase " the fish-attracting device is retrieved through the water" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the fish-attracting device is retrieved through the water” to --the fish attracting device is retrieved through water--. 
Claims 6-17 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Hair, III et al. (U.S. Pat. 7644533).
In regard to claim 1, Hair, III discloses a fishing lure device comprising: a rotatable central shaft (hub of 12 with 25) rotatable around an axis (axis along 16), a connecting frame (16) extending through an aperture in the central shaft (see Fig. 2), a first gear (12, 25) engaged with the central shaft; and a second gear (13, 26) coupled to the connecting frame (16), the first gear (12) and the second gear (13) having a pre-determined gear ratio (1:1), the rotatable central shaft rotates the first gear, the first gear engaging the second gear (at 25, 26) for providing rotation of the second gear, wherein the connecting frame is adapted to attach to at least one fish attracting device (via 17, 19) and the pre-determined gear ratio increases action of the at least one fish attracting device during rotation of the second gear.
In regard to claim 18, Hair, III discloses the fishing lure device of claim 1 wherein the pre-determined gear ratio is selected for generating a desired difference in action of the fish attracting device upon retrieval without changing the speed of the retrieve (Fig. 2 and Column 1 lines 53-62, where the pre-determined gear ratio at least generates a desired action (low frequency vibrations) of the fish attracting device upon retrieval through water, without having to change the speed of retrieval).
In regard to claim 19, Hair, III discloses the fishing lure device of claim 1 wherein the pre-determined gear ratio is selected for increasing sound and vibrational action of the at least one fish attracting device while the fish-attracting device is retrieved through the water (Fig. 2 and Column 1 lines 49-62, where the pre-determined gear ratio at least increases sound and vibrational action (low frequency vibrations) of the fish attracting device as it is retrieved through the water).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hair, III et al. (U.S. Pat. 7644533) in view of Varian (U.S. Pub. 20180139942).
In regard to claim 2, Hair, III discloses the fishing lure device of claim 1. Hair, III does not disclose the gear ratio is in the range of 10 to 1. Varian discloses the gear ratio is in the range of 10 to 1 (Paragraph [0041], where the gear ratio is at least between 7:1 and 16:1). Hair, III and Varian are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hair, III such that the gear ratio is in the range of 10 to 1 in view of Varian. The motivation would have been to allow the desired rotational torque to be applied to the fish attracting device. Gear ratios can be adjusted to provide an increase or decrease in rotational motion imparted on the fish attracting device.
In regard to claim 3, Hair, III discloses the fishing lure device of claim 1. Hair, III does not disclose the gear ratio is in the range of 4 to 1. Varian discloses the gear ratio is in the range of 4 to 1 (Paragraph [0041], where the gear ratio is at least 4:1). Hair, III and Varian are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hair, III such that the gear ratio is in the range of 4 to 1 in view of Varian. The motivation would have been to allow the desired rotational torque to be applied to the fish attracting device. Gear ratios can be adjusted to provide an increase or decrease in rotational motion imparted on the fish attracting device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hair, III et al. (U.S. Pat. 7644533) in view of Sherbrook (U.S. Pat. 0798836).
In regard to claim 4, Hair, III discloses the fishing lure device of claim 1 wherein the first gear includes a plurality of first teeth and the second gear includes a plurality of second teeth (Fig. 2, where the first gear and second gear at least include a plurality of teeth 25/26). Hair, III does not disclose the radius of the first gear being larger than the radius of the second gear, wherein the first teeth engage the second teeth for increasing the rotation speed of the movable connecting part. Sherbrook discloses the radius of the first gear being larger than the radius of the second gear, wherein the first teeth engage the second teeth for increasing the rotation speed of the movable connecting part (Figs. 1-3, where the radius of the first gear 14 is larger than the radius of the second gear 18 and where the first teeth (of gear 14) engage the second teeth (of gear 18) for increasing the rotation speed of the movable connecting part 23). Hair, III and Sherbrook are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hair, III such that the radius of the first gear being larger than the radius of the second gear, wherein the first teeth engage the second teeth for increasing the rotation speed of the movable connecting part in view of Sherbrook. The motivation would have been to use a two gear structure which would allow for the second gear and attached movable connecting part to have more revolutions than that being imparted on the first gear. This would allow for the simple conversion of torque to a relatively more rapid rotational motion, thereby enticing relatively more fish via the rapid rotational movement of the movable connecting part. 

Allowable Subject Matter
Claims 5-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647